Citation Nr: 0333218	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 12, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran received psychiatric 
treatment in service in January 1980 at 
USAF RGN Hospital Sheppard AFB, Texas, 
and in January 1982 at USAF Hospital 
George, George AFB, CA.  Contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request all available records of this 
treatment.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  Make arrangements to obtain complete 
clinical records, including hospital 
summaries and outpatient treatment 
records, from these facilities, where the 
record indicates that the veteran was 
treated for a psychiatric disorder:  

Harbor General Hospital
1000 W. Carson
Torrance, CA 90509, dated from 1983 to 
present

Arrowhead Medical Center (formerly San 
Beradino Medical Center)
400 N. Pepper
Colton, CA 92324, dated from 1983 to 
present

Department of Mental Health (including 
from Drs. Mendez and Goffman)
700 East Gilbert
San Bernardino, CA  92415, dated from 
1983 to present

3.  Obtain the veteran's medical records 
for any treatment for a psychiatric 
disability from the VA Medical Centers 
(VAMCs) in Reno, Nevada, Loma Linda, 
California, and Redlands, dated from 1983 
to present, including Notes; Discharge 
Summaries; Consults; Problem List; and 
Confirmed Diagnoses.

4.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA):  a copy of 
any SSA decision denying or granting 
disability benefits to the veteran and 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.  

5.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a 
psychiatrist.  Send the claims folder to 
the examiner for review.  Ask the 
examiner to state in the report if the 
claims folder was reviewed.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.  
The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any psychiatric 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disorder found to 
be present had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should specifically 
review the statement from Albert Johnson, 
Jr., M.D. dated in April 1985 and the 
service medical records, including the 
psychiatric evaluations conducted in 
January 1980, January 1982, and June 
1983.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



